1                                                                       Honorable Christopher M. Alston
                                                                           December 7, 2018; 9:30 a.m.
2

3

4

5

6                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                             )   Chapter 7
8                                                       )   Bankruptcy No. 18-12299
     JASON L. WOEHLER,                                  )
9                                                       )   TRUSTEE’S RESPONSE TO ORDER TO
                     Debtor(s).                         )   SHOW CAUSE FOR FAILURE TO FILE
10                                                      )   POST-CONVERSION SCHEDULES

11            COMES NOW the duly appointed trustee, Nancy James, through counsel, The Livesey Law

12   Firm, and Rory C. Livesey, and files this response to the court’s Order to Show Cause for Failure

13   to File Post-Conversion Schedules.

14            The trustee does not believe the case should be dismissed. There are assets available for the

15   creditors. After conversion the debtor filed amended Schedules A and B (Docket 81). He also filed

16   a Means Test Calculation (Docket 82). The debtor has filed a declaration pursuant to LBR 1007-

17   1(b) (Docket 90), stating that at the time of conversion the debtor’s schedules were substantially

18   unchanged from the date of filing. The debtor has also appeared at a creditors’ meeting and

19   provided testimony to the trustee.

20            RESPECTFULLY SUBMITTED this 5th day of December, 2018.

21                                                  THE LIVESEY LAW FIRM

22
                                                            /S/ Rory C. Livesey
23
                                                    Rory C. Livesey, WSBA #17601
24                                                  Attorney for Trustee

25



     TRUSTEE’S RESPONSE TO ORDER TO
     SHOW CAUSE FOR FAILURE TO FILE                                          THE LIVESEY LAW FIRM
                                                                             600 Stewart Street, Suite 1908
     POST-CONVERSION SCHEDULES                                               Seattle, WA 98101
     181205bRes Page 1                                                       (206) 441-0826

      Case 18-12299-CMA           Doc 112     Filed 12/05/18      Ent. 12/05/18 15:39:15      Pg. 1 of 1
